          Case 3:19-cv-00264-HTW-LRA Document 1 Filed 04/16/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

HENRY ROBINSON, JR.                                                                    PLAINTIFF

V.                                                             CAUSE NO. 3:19-cv-264-HTW-LRA

HOLMES COUNTY CONSOLIDATED SCHOOL DISTRICT                                           DEFENDANT

                                       NOTICE OF REMOVAL

          COMES NOW Defendant Holmes County Consolidated School District, by and through

counsel of record, and files its Notice of Removal of this action from the Chancery Court of

Holmes County, Mississippi, to the United States District Court for the Southern District of

Mississippi, Northern Division, and, in support thereof, would show as follows:

                                          I. BACKGROUND
      1. Plaintiff Henry Robinson, Jr. commenced this action on March 22, 2019, by filing his

Appeal Petition in the Chancery Court of Holmes County, Mississippi, which was assigned Case

No. 19-0041 and styled “Henry Robinson, Jr. vs. Holmes County Consolidated School District.”

Defendant Holmes County Consolidated School District (hereinafter “HCCSD”) received notice

of this action by way of email sent to its Board Attorney, Ben Piazza, by Plaintiff’s counsel on

March 26, 2019.

      2. In the Appeal Petition, Plaintiff alleges that (1) HCCSD failed to advise him of his right

to take leave pursuant to the Family and Medical Leave Act (hereinafter “FMLA”),1 thus

violating his FMLA rights and leading to his discharge by HCCSD, (2) HCCSD committed an

error under FMLA regulations in terminating him for the late return of his FMLA certification

forms, and (3) HCCSD violated his FMLA rights by discharging him rather than counting the


1
    29 U.S.C. §§2601 et seq. and 29 C.F.R. §§825.100 et seq.


                                                     1
       Case 3:19-cv-00264-HTW-LRA Document 1 Filed 04/16/19 Page 2 of 5



days where certification was not returned as leave not covered by FMLA. It is without a doubt

that all of Plaintiff’s allegations are based upon alleged violations of the FMLA.

   3. Based on these allegations, Plaintiff requests that an ordered be entered with the

following provisions: (1) that HCCSD’s decision to uphold Plaintiff’s termination be reversed,

(2) that HCCSD be found to have wrongfully violated Plaintiff’s FMLA rights, (3) that HCCSD

wrongfully terminated Plaintiff, and (4) that HCCSD be ordered to reinstate Plaintiff to his

previous job position and pay him all lost back pay and benefits.

                               II. GROUNDS FOR REMOVAL
   4. As provided in 28 U.S.C. §1331, “[t]he district courts shall have original jurisdiction of

all civil actions arising under the … laws … of the United States.”

   5. This action involves and is based upon a federal question because Plaintiff asserts claims

pursuant to alleged violations of the FMLA.

                                   III. DATE LAWSUIT FILED
   6. On March 22, 2019, Plaintiff filed his Appeal Petition in this civil action in the Chancery

Court for Holmes County, Mississippi.

                               IV. DATE LAWSUIT SERVED
   7. Plaintiff alleges that his counsel served process in this civil action on HCCSD on March

26, 2019 by way of email to its Board Attorney, Ben Piazza, and by way of the Mississippi

Electronic Courts filing system.

   8. Such alleged service was not sufficient or proper, defenses HCCSD will further pursue

upon this civil action’s removal. However, HCCSD asserts that it was not served with this

lawsuit more than thirty (30) days before the filing of this Notice of Removal.




                                                 2
       Case 3:19-cv-00264-HTW-LRA Document 1 Filed 04/16/19 Page 3 of 5



                  V. COPIES OF PROCESS, PLEADINGS, AND ORDERS
   9. Pursuant to 28 U.S.C. §1446(a) and L.U.Civ.R. 5(b), true and correct copies of all

process, pleadings, and orders served on or by HCCSD and a copy of the entire state court record

shall be electronically filed by HCCSD within fourteen (14) days of the filing of this Notice of

Removal.

                                  VI. REMOVAL IS TIMELY
   10. Pursuant to 28 U.S.C. §1446(b), this Notice of Removal is timely because it is filed with

this Court within thirty (30) days after the receipt by HCCSD of Plaintiff’s Appeal Petition.

                                    VII. VENUE IS PROPER
   11. Pursuant to 28 U.S.C. §1446(a), the United States District Court for the Southern District

of Mississippi, Northern Division, is the district in which the state court action was filed. See 28

U.S.C. §104(b)(1).

        VIII. NOTICE OF FILING TO STATE COURT AND ADVERSE PARTY
   12. Pursuant to 28 U.S.C. §1446(d), HCCSD is promptly filing this Notice of Removal with

the Clerk of the Chancery Court of Holmes County, Mississippi and giving written notice thereof

to all adverse parties, specifically, Plaintiff Henry Robinson, Jr.

       WHEREFORE PREMISES CONSIDERED, Defendant Holmes County Consolidated

School District respectfully requests that this Notice of Removal be filed, that Cause No. 19-0041

in the Chancery Court of Holmes County, Mississippi be removed to and proceed in this Court,

and that no further proceedings be had in Cause No. 19-0041 in the Chancery Court of Holmes

County, Mississippi.




                                                  3
      Case 3:19-cv-00264-HTW-LRA Document 1 Filed 04/16/19 Page 4 of 5



      RESPECTEFULLY SUBMITTED, this the 16th day of April, 2019.

                                     HOLMES COUNTY CONSOLIDATED
                                     SCHOOL DISTRICT,
                                     DEFENDANT

                                     /s/ Benjamin E. Griffith
                                     Benjamin E. Griffith, MS Bar No. 5026
                                     Lauren E. Ward, MS Bar No. 105019
                                     Attorneys for Holmes County Consolidated
                                     School District

Of Counsel:

GRIFFITH LAW FIRM
P.O. Box 2248
Oxford, MS 38655
Phone: (662) 238-7727
Fax: (866) 493-4220
ben@glawms.com
lauren@glawms.com




                                       4
       Case 3:19-cv-00264-HTW-LRA Document 1 Filed 04/16/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I, Benjamin E. Griffith, counsel for Defendant Holmes County Consolidated School
District in the above cause, do hereby certify that I have this day caused a true and correct copy
of the above and foregoing Notice of Removal to be delivered by electronic mail and U.S. Mail,
postage prepaid, to:

Preston Rideout, Esq.
203 Walthall Street
Greenwood, MS 38930-4428
bo@borideout.com
Attorney for Plaintiff

       DATED this the 16th day of April, 2019.

                                                     /s/ Benjamin E. Griffith
                                                     Benjamin E. Griffith




                                                 5
